DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-10, 12-19, 21-23 are allowed.  
Claims  1-6, 8-10, 12-19, 21-23; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claim 1:  compare the first energy storage element charging signal prior to being received by the first energy storage element to the second energy storage element charging signal prior to being received by the second energy storage element to quantify a mismatch between the reference signal circuitry and the at least one regulator signal circuitry

Claim 8: compare the first energy storage element charging signal prior to being received by the first energy storage element to corresponding second energy storage element charging signals from among the plurality of second energy storage element charging signals prior to being received by corresponding second energy storage elements from among the plurality of second energy storage elements to quantify corresponding mismatches from among a plurality of mismatches;

Claim 14: comparing, by the second circuitry, the first energy storage element charging signal prior to being received by the first energy storage element to corresponding second energy storage element charging signals from among the plurality of second energy storage element charging signals prior to being received by corresponding second energy storage elements from among the plurality of second energy storage elements to quantify corresponding mismatches from among a plurality of mismatches between the first circuitry and the second circuitry;

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839